Citation Nr: 1014191	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  04-12 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of 
congenital pectus excavatum.

2.  Entitlement to service connection for a lung and 
respiratory disorder, to include as secondary to congenital 
pectus excavatum.

3.  Entitlement to service connection for chest pain, to 
include as secondary to congenital pectus excavatum.

4.  Entitlement to service connection for sternum pain, to 
include as secondary to congenital pectus excavatum.

5.  Entitlement to service connection for rib pain, to 
include as secondary to congenital pectus excavatum.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to 
December 1959 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision 
issued by the RO.  Following the Veteran's testimony before 
the undersigned Veterans Law Judge (VLJ) in a hearing at the 
RO in October 2005, the case was remanded for additional 
development of the record in March 2006.

Most recently, in October 2006, the Board denied the 
Veteran's claims.  The Veteran appealed the decision to the 
United States Court of Appeals for Veterans Claim (Court).  
In September 2008, the Court granted a Joint Motion to vacate 
the October 2006 decision and to remand the matter for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the September 2008 Joint Motion, the parties agreed that 
in the October 2006 decision, the Board failed to give 
adequate reasons and bases to support its decision.  
Specifically the parties agreed that an April 2006 VA failed 
to comply with the March 2006 remand instructions.  The March 
2006 remand instructed the RO to schedule the Veteran for a 
VA examination to address the etiology of the claimed 
disorders (i.e., the examiner was specifically requested to 
express a medical opinion as to whether it was at least as 
likely as not that any residuals of pectus excavatum, lung or 
respiratory disorder, chest pain, sternum pain, or rib pain 
was aggravated by the Veteran's period of service).  In 
pertinent part, the examiner was instructed to "provide an 
explanation of the natural course of pectus excavatum."  The 
parties agree that the VA examiner, in the April 2006 VA 
examination report, failed to provide an explanation of the 
natural course of pectus excavatum in compliance with the 
remand instructions.    

The Court has determined that a remand by the Board confers 
upon a claimant, as a matter of law, the right to compliance 
with remand orders.  See Stegall v. West, 11 Vet. App. 268, 
270-71 (1998).  VA regulations provide that where "the 
[examination] report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes." 38 C.F.R. §§ 4.2, 19.9 
(2009).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required by the courts "for compliance with the 
duty to assist by conducting a thorough and contemporaneous 
medical examination." Goss v. Brown, 9 Vet. App. 109, 114 
(1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Thus, 
the Board finds that a more contemporaneous VA examination is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002 & Supp. 
2009), the need for additional evidence 
regarding his claims.  This letter should 
reflect all appropriate legal and 
regulatory guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); see also 38 C.F.R. 
§ 3.310 (2009).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated him for pectus excavatum, 
lung/respiratory, chest pain, sternum 
pain and rib pain disorders.  After he 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by him, 
a notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  The Veteran should be afforded 
comprehensive VA examination to determine 
the nature, extent and likely etiology of 
the claimed disorders.  All indicated 
tests and studies are to be performed, 
and comprehensive pre- and post-service 
recreational and occupational histories 
are to be obtained.  Prior to the 
examination(s), the claims folder and a 
copy of this remand must be made 
available to the physician (preferably an 
orthopedic surgeon, if available) for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The examiner is specifically requested to 
express a medical opinion whether it is 
at least as likely as not that any 
residuals of pectus excavatum, a lung or 
respiratory disorder, chest pain, sternum 
pain, or rib pain was aggravated by the 
veteran's active duty service. The 
examiner must provide an explanation of 
the natural course of pectus excavatum.  
For any identified disorder determined to 
be congenital or developmental in nature, 
that may have preexisted service, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that (1) such disorder was aggravated 
(worsened), as the result of some 
incident of active service, or (2) 
whether any such disorder is due to the 
natural progression of a disease.  If the 
etiology of the claimed disorder is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  In addition, it is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination(s) 
without good cause shown may have adverse 
effects on his claims.

5. After completion of all indicated 
development, the Veteran's claims should 
be readjudicated in light of all the 
evidence of record.  If the 
determinations remain adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto. 


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


